DETAILED ACTION

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
Applicants argue that Jun does not teach the amended invention (limitations from previous claim 3 or 19 now incorporated into claims 1 or 16). Moreover, that Jun does not teach the claimed ratio of an area of the part of the surface of the quantum dot core to an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.5. 
The examiner respectfully disagrees and maintains that Jun still discloses the claimed range as previously set forth in the previous rejection dated 10/18/2021. Jun discloses that a shell 11 is formed on a quantum dot 10, where the shell comprises ZnSe portions 12 or ZnS portions 13 and is written as a mixed composition ZnSeS monolayer. ¶106 discloses the ratio of Se:S is 2:1 to 20:1 formed in the ZnSeS monolayer. Monolayer covers the entire surface of the quantum dot thus one can deduce the proportions (areas) of ZnSe portions 12 or ZnS portions 13 from the measured molar ratio since Fig. 1A shows portions 12 or 13 are formed independent (have their own surface area portion) in the monolayer.  For the above reasons, the examiner maintains that the molar ratio of the monolayer Se:S still teaches the area ratio and the previous rejection is maintained and made final.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, 12-13, 16-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUN et al. US Patent Publication No. 20140117292 (previously cited).
Regarding claim 1. Jun discloses an optoelectric device (Fig. 1a) comprising: a quantum dot core (group III-V core); and an intermediate (ZnS portion 13) provided on a part of a surface of the quantum dot core (refer to Fig. 1A), wherein the optoelectric device is configured to convert light energy incident upon the optoelectric device to electrical energy (the quantum dot is intrinsically configured to convert light energy to electrical or vice versa since there are no other limiting structures claimed, further Fig. 7 shows absorbance measurements thus the quantum dots are capable of absorbing light and emitting electrical energy), wherein a ratio of an area of the part of the surface of the quantum cot core to an entire area of the surface of the quantum dot core is in a range of 0.001-0.5 (¶106 discloses ratio of Se:S (S being from intermediate 13 formed of ZnS) in the monolayer shell layer (layer 11 comprising portions 12 and 13 in Fig. 1a) to be 20:1 to 2:1 which is converted to 0.05-0.5 which is in the claimed range).
Regarding claim 2. Jun discloses the optoelectric device of claim 1, further comprising a matrix in which the quantum dot core and the intermediate are embedded and through which carriers are transferred, the carriers being generated by the quantum dot core from the light energy incident thereon (Fig. 7 shows example quantum dots of the invention with measured absorbance thus the QDs would have to be embedded in some type of conductive material in order to obtain the measured absorbance, ¶142,146,152 discloses dispersion in toluene, further Fig. 11 shows the nanocrystals clearly dispersed in some type of medium/matrix in the TEM image).
Regarding claim 4. Jun discloses the optoelectric device of claim 1, wherein the ratio of the area of the part of the surface of the quantum dot core to the entire area of the surface of the quantum dot core is in a range of 0.001-0.3 (¶106 discloses ratio of Se:S (S being from intermediate 13 formed of ZnS) in the monolayer shell layer to be 20:1 to 2:1 which is converted to 0.05-0.5 which is in the claimed range).
Regarding claim 5. Jun discloses the optoelectric device of claim 1, wherein the quantum dot core comprises at least one selected from the group consisting of CdSe, CdTe, InP (¶76,80, 91,126), InAs, ZnS, ZnSe, and ZnTe (group II cores also disclosed, ¶78-79).
Regarding claim 7. Jun discloses the optoelectric device of claim 1, wherein the intermediate comprises sulfur (S) (intermediate 13 comprises S (Sulfur), ¶83) or oxygen (O) to prevent oxidation of the quantum dot core.
Regarding claim 12. Jun discloses the optoelectric device of claim 1, wherein, when a majority of carriers generated by the quantum dot core comprises electrons, a conduction energy band level of the intermediate is lower than a conduction energy band level of the quantum dot core (the limitation contains the term “when” thus is optional, however, Jun discloses the QDs can provide absorbance and photo luminescent thus intrinsically capable of operation due to the bandgap formed in the QD between core and shell, further Jun discloses the structure of claim 1 thus also teaches the claimed functional limitations since there is no additional added structure from base claim 1).
Regarding claim 13. Jun discloses the optoelectric device of claim 1, wherein, when a majority of carriers generated by the quantum dot core comprises holes, a valence energy band level of the intermediate is higher than a valence energy band level of the quantum dot core (the limitation contains the term “when” thus is optional, however, Jun discloses the QDs can provide absorbance and photo luminescent thus intrinsically capable of operation due to the bandgap formed in the QD between core and shell, further Jun discloses the structure of claim 1 thus also teaches the claimed functional limitations since there is no additional added structure from base claim 1).
Regarding claim 16. Jun discloses a quantum dot structure (Fig. 1A) comprising:
a quantum dot core (group III-V core 10) comprising a first material having a first valence band level and a first conduction band level (InP, which intrinsically has first valence band and a first conduction band): and a surface layer (13) partially covering a surface of the quantum dot core, the surface layer comprising a second material (ZnS) having a second valence band level and a second conduction band level (ZnS has a second valence band and second conduction band intrinsically), wherein the first valence band level is less than the second valence band level or the first conduction band level is greater than the second conduction band level (Fig. 6A shows the band diagram with InP and ZnS, as shown at least the valence band of InP is less than the valence band of ZnS), wherein a ratio of an area of a portion of the surface of the quantum dot core covered by the surface layer of an entire area of the surface of the quantum dot core is in a range of 0.001 to 0.5 (Jun discloses monolayer shell 11 is formed on a quantum dot 10, where the shell comprises ZnSe portions 12 or ZnS portions 13 and is written as a mixed composition ZnSeS monolayer. ¶106 discloses the molar ratio of Se:S is 2:1 to 20:1 (coverts to ratio of 0.05-0.5) formed in the ZnSeS monolayer. Monolayer 11 covers the entire surface of the quantum dot thus one can deduce the proportions (areas) of ZnSe portions 12 or ZnS portions 13 from the measured molar ratio since Fig. 1A shows portions 12 or 13 are formed independent (have their own surface area portion) in the monolayer).
Regarding claim 17. Jun discloses the quantum dot structure of claim 16, wherein the first valence band level is less than the second valence band level (InP is shown with less valence band than ZnS in Fig. 6A).
Regarding claim 18. Jun discloses the quantum dot structure of claim 16, wherein the first conduction band level is greater than the second conduction band level (Fig. 6A shows InP with lower conduction band than ZnS however, if the device is conducting holes the bands would be in reverse).
Regarding claim 20. Jun discloses the quantum dot structure of claim 16, wherein the ratio of the area of the portion of the surface of the quantum dot core covered by the surface layer to the entire area of the surface of the quantum dot core is in a range of 0.001-0.3 (¶106 discloses ratio of Se:S (S being from intermediate 13 formed of ZnS) in the shell layer to be 20:1 to 2:1 which is converted to 0.05-0.5 which is in the claimed range).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jun, in view of Cho et al. “Color selective photodetection from intermediate colloidal quantum dots buried in amorphous oxide semiconductors” from the IDS.
Regarding claim 8. Jun teaches the optoelectric device of claim 2, but is silent with respect to wherein the matrix comprises a semiconductor material.
Cho teaches using QDs embedded in semiconductor material (see Fig. 1, transistor formed with QD embedded in SIZO semiconductor material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a matrix of semiconductor material in Jun’s since it is a known material for embedding a quantum dot as taught by Cho and thus could be implemented with predictable results and further it allows QDs to be used in a wide variety of devices with fast response times, fast charge transport, and integration with CMOS process (see page 8, left column “Discussion” section). 
Regarding claim 9. Jun and Cho teach the optoelectric device of claim 2, Cho teaches wherein the matrix comprises an indium gallium zinc oxide ((GZO), a silicon indium zinc oxide (SIZO) (Fig. 1a, SIZO layers), or a silicon zinc tin oxide (SZTO).
Regarding claim 10. Jun and Cho teach the optoelectric device of claim 2, wherein the matrix comprises a group IV semiconductor material, a group lll-V semiconductor material, or a group II-VI semiconductor material (IZO, IGZO, SIZO comprise group IV and group II-VI).
Regarding claim 11. Jun and Cho teach the optoelectric device of claim 10, Cho teaches wherein the matrix comprises a-Si, p-Si, Ge (page 2, right column Ge-IGO), GaAs, GaP, GaN, ZnSe, or ZnS.
Regarding claim 14. Jun and Cho teach the optoelectric device of claim 2, Cho teaches wherein a first electrode is provided at a first side of the matrix and a second electrode is provided at a second side of the matrix opposite to the first side (refer to Fig. 1a, two electrodes are formed on opposite sides of the matrix in the horizontal direction).
Regarding claim 15. Jun and Cho teach the optoelectric device of claim 14, Cho teaches wherein a third electrode is provided on a bottom side of the matrix, the bottom side being different from the first side and the second side, and wherein an insulating layer is provided between the matrix and the third electrode (refer to Fig. 1a, two electrodes are formed at the sides of the matrix and a third electrode (gate) is formed on the bottom).

Regarding claim 6. Jun teaches the optoelectric device of claim 1, but is silent with respect to specifying wherein the intermediate comprises at least one selected from the group consisting of PbS, PbSe, InP, InAs, and AlAs.
Cho teaches PbS and In based materials are known for use in quantum dot structures (see page 2, right column, bottom half of first paragraph) and such materials provide potential multispectral photodetection in visible spectrum. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use PbS or In based materials as an intermediate of a quantum dot since it is a known material for use in quantum dot technology as taught by Cho and thus could be implemented with predictable results and further the materials provide promising opportunity in multispectral photodetection in visible spectrum. Further note, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
In re Leshin, 125 USPQ 416.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829